          Case 1:18-md-02865-LAK Document 304 Filed 03/30/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 In re

 CUSTOMS AND TAX ADMINISTRATION
 OF THE KINGDOM OF DENMARK                                        MASTER DOCKET
 (SKATTEFORVALTNINGEN) TAX
 REFUND SCHEME LITIGATION                                         18-md-2865 (LAK)

 This document relates to: 1:18-cv-05374; 1:18-
 cv-08655



                                   DECLARATION OF ERIC SMITH

         I, Eric Smith, hereby declare as follows:

         1.     I am an attorney at Kostelanetz & Fink LLP, counsel for Third-Party Plaintiffs and

Defendants-in-Counterclaim Del Mar Asset Management Savings and Retirement Plan (the “Del

Mar Plan”) and Federated Logistics LLC 401(K) Plan (the “Federated Plan’) (together, the

“Plans”).

         2.     I submit this Declaration in support of the Plans’ motion to dismiss the counterclaim

of Third-Party Defendant and Counterclaimant ED&F Man Capital Markets Ltd. (the “Motion”).

         3.     Attached hereto as “Exhibit 1” is a true and correct copy of the Plans’ Third-Party

Complaint, filed in the above-captioned matter as Dkt. No. 220 on November 5, 2019.

         4.     Attached hereto as “Exhibit 2” is a true and correct copy of ED&F Man Capital

Markets Ltd.’s Third-Party Defendant ED&F Man Capital Markets LTD.’s Answer to Third-Party

Plaintiffs Del Mar Asset Management Savings and Retirement Plan’s, Federated Logistics LLC

401K Plan’s, and David Freelove’s Third-Party Complaint, filed in the above-captioned matter as

Dkt. No. 283 on March 2, 2020.
        Case 1:18-md-02865-LAK Document 304 Filed 03/30/20 Page 2 of 2



       5.      Attached hereto as “Exhibit 3” is a true and correct copy of the Re-Re-Amended

Particulars of Claim filed by Plaintiff Skatteforvaltningen (“SKAT”) on or around February 5,

2020, in the English case captioned Skatteforvaltningen v. Solo Capital Partners LLP et al.,

CL2018-000297, CL-2018-00404, CL-2018-000590 (the “English Action”). To comply with ECF

file size limitations, Exhibit 3 has been broken into two parts (3A and 3B).

       6.      Attached hereto as “Exhibit 4” is a true and correct copy of the “Re-Amended

Schedule 5T” filed by SKAT in the English Action.

       7.      Attached hereto as “Exhibit 5” is a true and correct copy of the Further Particulars

Regarding the Validity of WHT Refund Applications filed by SKAT in the English Action on or

around February 28, 2020.

       8.      Attached hereto as “Exhibit 6” is a true and correct copy of ED&F Man’s Amended

Defence (with Annex E), filed in the English Action.

       9.      Annexed as “Exhibit 7” is the following foreign case, not available on Westlaw,

which the Plans cite in their memorandum in support of the Motion:

               a. Smith v. U.M.B. Chrysler (Scotland) Ltd [1978] WLR 165

       I declare under penalty of perjury that the foregoing is true and correct.


Dated: New York, New York
       March 30, 2020
                                                      /s/ Eric Smith
                                                     ERIC SMITH




                                                 2
